                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-00312-GCM
 WEST INVESTMENT FOREIGN
 SHARES, LLC,
 FIDUS INVESTMENT
 CORPORATION,

                 Plaintiffs,

    v.                                                               ORDER

 GROVE 1005, LLC,
 JOHN SHAW,
 DANIEL A. MCCOLLUM,
 MCCOLLUM BUSINESS, LLC,

                 Defendants.


         THIS MATTER is before the Court upon the Parties’ request for a status conference

regarding certain upcoming deadlines in the case.

         Accordingly, a status conference is ordered for Thursday, September 17, 2020 at 11:00

AM by telephone. Parties should connect to the Court at: (866) 434-5269; Access Code: 8297525;

Security Code: 7450.

         SO ORDERED.

                                        Signed: September 11, 2020




          Case 3:19-cv-00312-GCM Document 54 Filed 09/11/20 Page 1 of 1
